DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of copending Application No. 17/320,742 and copending Application No. 16/859,492 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 1 and 13, and added new claims 25-26, with support explained on p. 7-8. Applicant disagrees with the rejection under 35 USC 102 on the basis that the distal impeller is inside a distal impeller housing that is separate from a proximal impeller housing hosting a proximal impeller. Applicant argues that Evans lacks the feature of individual housings for each respective impeller, and points to Applicant’s own Fig. 13E for how the claim language should be interpreted. Examiner disagrees that the amended claim language does not also read on Evans’ teaching of two separate impeller segments housed within compartmental sections of cannula 1902 (Fig. 30, wherein each impeller 3002 and 3004 is shown to be in its own respective section of a cannula, apart from one another so that each section containing an impeller is an impeller’s own respective housing). Claims 1 and 13 have been amended to clarify separate impeller housings, but the structural relationship of the respective housings have not been distinguished over the prior art. Evans shows separate compartments of the cannula for housing proximal and distal impellers, and not one single compartment. 
Applicant argues (p. 9-10) that new claims 25 and 26 are distinct over the prior art for reciting at least a 3cm distance between the proximal and distal impellers. Applicant argues that it would not have been obvious to adjust Evans’ adjustable gap between the proximal and distal impellers to be at least 3 cm, based on the targeted anatomy. However, this is merely Applicant’s assumption that Evans would not be adjustable in this manner. Evans’ cardiac support system and method are not limited to particular individual’s dimensions, so the adjustable features are beneficial to support blood flow in different bodies. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have separated the impellers by a gap of at least 3 cm, for the particular blood flow assistance needed in the particular anatomy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Examiner maintains that Evans applies as prior art. 
In the interest of compact prosecution, Examiner has also provided an alternative rejection for the proximal and distal impeller housings being separate from one another, and an alternative rejection for distancing the proximal and distal impellers from one another, to show that separate impeller housings or physically distanced impellers are not novel features over the prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” in claims 4-6, coupled with functional language “configured to…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
control unit: input receiver for controlling rotation of impellers, such as a programmable computer or processor (control unit “52” of Figs. 1A and 4; p. 39, lines 8-10 and 26; p. 40, lines 1-4; p. 41, lines 23-29)
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Evans (US 8,849,398 B2, hereinafter “Evans”) (cited in IDS filed 04/27/2020).
Regarding claims 1 and 13, Evans shows a blood pump placed inside vasculature of a subject (Fig. 36 - “3602”; Fig. 37 - “3702”; col. 2, lines 18-27), the blood pump comprising a catheter (Figs. 30-34 – “1912”) carrying an impeller body 3001 that comprises a first proximal impeller 3002 and a second distal impeller 3004 disposed on the catheter distally to the proximal impeller (Figs. 30-35; col. 26, lines 54-59, wherein the proximal impeller segment 3002 and distal impeller segment 3004 are considered to show distinct proximal and distal impellers since they may have different dimensions, orientations and configurations, col. 26, lines 59-65; col. 27, lines 14-20, and may be individually operable, col. 26, lines 65-67), with a tubular element/lumen disposed between the proximal impeller and distal impeller and being configured to have a tubular configuration during rotations of the proximal and distal impellers (Figs. 33-34 show that there is a tubular shaft structure carrying the impellers and disposed between the gap of the impellers, wherein said gap can be adjusted, col. 26, lines 64-65); and pumping blood through the subject’s vasculature by driving the proximal and distal impellers to rotate (col. 26, line 65-col. 27, line 10; col. 28, lines 31-45). The claims recite individual housings for each respective impeller, but the claim language is not structurally distinct over Evans’ teaching of two separate impeller segments housed within compartmental sections of cannula 1902 (Fig. 30, wherein each impeller 3002 and 3004 is shown to be in its own respective section of a cannula, apart from one another so that each section containing an impeller is an impeller’s own respective housing). Evans therefore shows separate proximal and distal housings of the cannula which house each respective proximal and distal impeller. Evans shows that the housings are separate compartments since they are movable to allow adjustment of the length of the blood pump (col. 24, lines 33-41), so they are not one continuous compartment. Therefore, the separate compartments are separate impeller housings.
Regarding claims 6 and 20, Evans shows that various parameters affect blood flow according to the properties of the impellers, including dimensions, positions, structure, configurations, and number of the impellers as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”), and angle of an impeller (col. 29, lines 4-7). Evans therefore shows individually operable impellers such that the proximal and distal impellers may rotate at respective rotation rates that are different from one another in order to affect the blood flow.
Regarding claims 7-9 and 15-17, Evans shows that various parameters affect blood flow according to the properties of the non-radially constrained impellers, including dimensions, positions, structure, configurations, and number of the impellers as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”), and angle of an impeller (col. 29, lines 4-7). Evans therefore shows that the proximal and distal impellers may be sized differently, shaped differently and/or oriented differently from one another in order to affect blood flow when the impellers are rotated at the same rotation rate as each other as well as when the rotation rates are different from each other.

Claims 1, and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Heuring et al (US 2014/0128659 A1, hereinafter “Heuring”).
Additionally and alternatively to the rejections of claims 1 and 13 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) in view of Evans, above, Heuring also shows a blood pump inside a vasculature of a subject (para. 0099; Fig. 35) comprising a catheter 234 (Fig. 26B), a proximal impeller and a distal impeller disposed on the catheter, wherein the impellers are distinctly separated and have separate housings with a tubular element therebetween (Fig. 26B-26C, element 240 is shown to be a tubular element positioned between elements 238 and 242); and driving the proximal and distal impellers to rotate to pump blood through the vasculature (para. 0157-0159).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Regarding claims 2 and 23, Evans shows that the impellers are individually controllable by separate, respective driveshafts if desired (col. 26, lines 65-67) to affect blood flow as discussed above, wherein the driveshafts are carried within the tubular element (Fig. 29, driveshaft “1910” through the length of tubular element through the impeller “2002”, and the same is shown in Fig. 30 with driveshafts “3010” and “3011” to control each respective impeller “3002” and “3004”). Evans lacks showing wherein rotational motion is imparted from the proximal impeller to the distal impeller, or vice-versa, via the driveshaft(s), which Examiner interprets as when driving the proximal impeller, the movement transfers rotational movement to the distal impeller. Since Evans shows that the impellers may be individually controllable as desired to impart the desired blood flow, the implication is not requiring operable control of every impeller, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selectively operated only the proximal impeller and transfer rotational motion from the proximal impeller to the distal impeller for the purpose of affecting the desired blood flow by operably controlling only the proximal impeller.
Regarding claims 25 and 26, see the rejections of claims 1 and 13 above, wherein the discussion in view of Evans also applies to the blood pump apparatus and method of claims 25 and 26. Evans’ cardiac support system and method are not limited to particular individual’s dimensions, so the adjustable features recited (col. 24, lines 33-41; col. 26, line 54-col. 27, line 11) are beneficial to support blood flow for different dimensions. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have separated the impellers by a gap of at least 3 cm, for the particular blood flow assistance needed in the particular anatomy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3-5, 10-11, 14, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Demarais et al (US 8,277,470 B2, hereinafter “Demarais”, cited in IDS filed 04/27/2020).
Regarding claims 3 and 14, Evans shows that various parameters affect blood flow according to the properties of the non-radially constrained impellers, including dimensions, positions, structure, configurations, and number of the impellers as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”), and angle of an impeller (col. 29, lines 4-7). Evans lacks showing that when providing structurally different impellers and differently angled impellers, that this comprises opposing handedness with respect to one another. Demarais teaches a similar blood pump placed inside vasculature of a subject (col. 3, lines 16-22), comprising first and second impellers sharing a common shaft and are individually driven to affect transport of material, for aspiration/infusion of a target site (col. 4, lines 46-48 reciting respective shafts of each impeller, and lines 48-62 reciting a common shaft, wherein the shaft(s) impart rotation of each impeller while transporting material through the tubular element). Demarais teaches that the first and second impellers are of opposing handedness with respect to one another to affect how material is transported, with one of the impellers being a left-handed impeller, and the other one of the impellers being a right-handed impeller (Figs. 4A-4B; col. 12, lines 14-20). Since Evans and Demarais each teach impeller configurations to affect flow and transport of material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Evans’ impellers to have opposing handedness as taught by Demarais to affect flow when the impellers are rotated.
Regarding claims 4 and 19, Evans shows that various parameters affect blood flow according to the properties of the non-radially constrained impellers, as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”) according to parameters entered into a control unit (col. 5, lines 6-14). Evans lacks showing that individually driving the impellers comprises driving the impellers to rotate in opposite directions. Demarais teaches a blood pump comprising a control unit that is configured to drive the proximal and distal impellers to rotate in opposite directions from one another (col. 4, lines 55-58 show counterwinding the impellers, so that they rotate in opposite directions to both aspirate and infuse in the direction of a target site; col. 6, lines 28-33; col. 6, lines 49-55). Since Evans and Demarais each teach controlling operation of impellers to affect flow and transport of material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans’ to have the capability to drive the impellers to rotate in opposite directions as taught by Demarais if this is the desired operation to achieve a desired effect.
Regarding claims 5 and 18, Evans shows that various parameters affect blood flow according to the properties of the non-radially constrained impellers, as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”) according to parameters entered into a control unit (col. 5, lines 6-14). Evans shows controlling the rotation of the impellers to achieve a desired flow of material but lacks describing driving the impellers to rotate in the same directions as one another. Demarais teaches bi-directional impellers to affect the direction and flow of material when transported by rotation of the impellers, wherein they may rotate to transport flow in a same direction (col. 11, line 60-col. 12, line 24) according to selective and sequential control to aspirate/infuse materials according to direction of flow (col. 6, lines 45-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly controlled the impellers by Evans’ control unit to expressly rotate in the same directions as one another in order to control the flow of material to a site, as taught by Demarais.
Regarding claims 10-11 and 21-22, Evans shows that various parameters affect blood flow according to the properties of the non-radially constrained impellers, as well as how each impeller is driven to rotate (col. 26, line 59-col. 27, line 21; col. 29, lines 10-12; Fig. 36 – “3610”; Fig. 37 – “3710”) according to parameters entered into a control unit (col. 5, lines 6-14). Evans lacks showing that when controlling blood flow based on controlling rotation of the impellers, that the subject’s blood is pumping in same or opposite directions respective to the impellers. Demarais teaches wherein the direction of aspiration is affected by how the impellers are rotated, whether individually rotated by respective shafts and their respective rotors (col. 4, lines 46-52, describing selectively rotating a shaft and its motor and impeller to selectively direct aspiration) or rotating them on a common shaft (col. 4, lines 52-62, aspirating in opposing directions). Demarais teaches that the impellers are bi-directional and are constructed and/or arranged to affect how material is selectively directed and transported (col. 11, line 60-col. 12, line 43), including pumping material in opposite directions from the impellers (col. 4, lines 21-31, 55-58; col. 6, lines 28-33). Since Evans shows affecting flow and how blood is moved based on individual operation of the impellers, and Demarais teaches controlling how each impeller directs flow, wherein the benefit of individual control causes directing how material is moved, such as transportation and removal of material (col. 6, lines 49-55), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling rotation of the impellers to purposely pump blood in the same direction as each other, or opposite directions from one another, as needed to direct operation of the blood pump and affect direction of blood being pumped, as taught by Demarais.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as applied to claims 1 and 13 above, and in further view of Campbell et al (US 2011/0004046 A1, hereinafter “Campbell”, cited in the IDS filed on 04/27/2020).
Regarding claims 12 and 24, Evans shows that the blood pump is radially expandable and collapsible for positioning and removal (col. 5, lines 10-14), and may be radially constrained (col. 5, lines 20-22), but lacks teaching wherein the tubular element is radially collapsible. Campbell teaches that it is known in the art of inserting a blood pump into vasculature to radially collapse and radially constrain the pump in order to insert it into the vasculature space before allowing it to radially expand for use (para. 0023), wherein a cannula 40 of the blood pump is itself radially collapsible (Figs. 6A, 6B; para. 0066), which allows even further compression of the blood pump so that the blood pump has a low profile state suitable for insertion and positioning into the vasculature (para. 0107). Since Campbell teaches that it is known to provide a tubular element that is radially collapsible in order to provide a low profile for insertion of a blood pump into a vasculature space, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans’ tubular element to be radially collapsible to provide a compressed low profile state suitable for insertion as taught by Campbell, to expressly radially minimize the blood pump in order to optimize introduction and placement of the blood pump into the vasculature. 
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Evans, as applied above, or, in the alternative, under 35 U.S.C. 103 as obvious over Evans in view of Heuring.
Regarding claims 1 and 13, see the rejection under 35 USC 102(a)(1) and/or 102(a)(2) in view of Evans above. In the alternative to Evans’ teaching of distinct housings for the proximal impeller housing and distal impeller housing, Heuring teaches a similar blood pump for pumping blood in the vasculature of a patient by rotating the impellers (para. 0099, 0157-0159; Fig. 35; Fig. 1D, impellers 110 and 110’; Examiner takes official notice that it is notorious to provide electrical cables with insulative tubes to allow them to conduct electricity without shorting out, so power wire 117 is considered to be “a tubular element”), with “tubular element” also shown as power line/electrical cable 236 (Fig. 26A). As seen in Figs. 1D and 26A-26C of Heuring, the impellers are separately located from one another in their own respective housings. As Heuring also teaches, the configurations relied upon affect how blood is pumped through the vasculature, and the configurations are adjustable to achieve the desired flow (para. 0158-0159). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing shown by Evans to be physically separated as necessary, to house the individual impellers, as taught by Heuring to achieve the desired flow effect when the impellers are rotated to pump blood. 

Claims 3-5, 10-11, 14, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the alternative combination of Evans and Heuring, in further view of Demarais.
	Regarding the rejections of claims 3-5, 10-11, 14, 18-19 and 21-22, the teachings of Demarais, as applied to the rejections of these claims, and motivation to modify Evans in view of Demarais, also apply here for the same reasons as above, with modifications applied to the same features of Evans (as combined with Heuring).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the alternative combination of Evans and Heuring, in further view of Campbell.
	Regarding the rejections of claims 12 and 24, the teachings of Campbell, as applied to the rejections of these claims, and motivation to modify Evans in view of Campbell, also apply here for the same reasons as above, with modifications applied to the same features of Evans (as combined with Heuring).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heuring.
Regarding claims 25 and 26, Heuring shows a blood pump inside a vasculature of a subject (para. 0099; Fig. 35) comprising a catheter 234 (Fig. 26B), a proximal impeller and a distal impeller disposed on the catheter, wherein the impellers are distinctly separated and have separate housings with a tubular element therebetween (Fig. 26B-26C, element 240 is shown to be a tubular element positioned between elements 238 and 242); and driving the proximal and distal impellers to rotate to pump blood through the vasculature (para. 0157-0159). Heuring shows a physical distance between the two distinct impellers (Fig. 1D, Fig. 26C), which affects how blood is pumped in the vasculature (para. 0158-0159). Heuring also teaches positioning two pumps so that they are in distinct physical locations of the vasculature (Fig. 35).  Since Heuring shows physically separating the impellers in order to affect how blood is pumped, including positioning them in different parts of the vasculature in order to achieve the desired effect, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have separated the impellers by a gap of at least 3 cm, for the particular blood flow assistance needed in the particular anatomy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0152999 A1 to Hastings et al. (cited in IDS filed 04/17/2020) shows a dual impeller blood pump that directs the flow of material from each impeller (Fig. 12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792